DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Victor 20050030184
In regards to claims 1, 3, 4, 7, 10, 12, 13, 16 and 19 EP ‘499 discloses a driver assistance device, paragraph 25-31, described therein as.
                     0025] Inattentiveness to driving tasks is an important contributor to vehicle crashes. Inattention (also referred to as inattentiveness) is a state of mind which originates within the driver and has a number of causes. The concepts of drowsiness, distraction, and high workload are outlined herein, and are schematically represented in FIG. 7 as being causes of inattention. Further, inattention can be induced by other factors as well. Driver inattentiveness to driving tasks is also known to derive from, or at least be symptomatically enhanced by the effects of alcohol, illegal drugs, prescription medication, medical conditions, old age, and driver inexperience.

[0026] These different causes of inattention have different symptoms or behavioral "signatures," and as such, can at times best be identified using specifically tailored sensors and/or detection algorithms. For example, drowsiness detection may employ a sensor that measures eyelid opening, detection of high workload may employ yaw rate sensor(s), and distraction detection may employ a gaze sensor that tracks the driver's head or eye position/movement. Many of the specific data treatment calculations are tailored based on the applicable vehicle subsystem or function.

[0027] Cruise control is a common vehicle subsystem or function of modern vehicles which exemplifies a driver task that has been automated by the vehicle. Its purpose is to keep the vehicle traveling at a constant speed which is set by the driver. A control mechanism maintains the speed despite disturbances such as inclines or wind. Typically, the driver is required to turn on the system and indicate a desired speed. If for some reason the driver wishes to slow down when approaching a curve, stopping, or if a vehicle traveling in the same lane at a slower speed is encountered, the driver can step on the brake or clutch, push a button or otherwise indicate that the cruise control should disengage its goal to reach the desired speed and the system is put into a stand-by mode. By pushing a resume button (or other indication), the cruise control will attempt to regulate the speed of the vehicle, accelerating or decelerating to achieve the previous set-speed. It is also common to permit the set-speed to be driver adjusted to a new desired speed. At any time, the system can be turned off and the driver is left to maintain speed with his own actions, usually via foot pedal controls.

[0028] Cruise control reduces the amount of monitoring and actions that the driver must make to maintain a certain speed. However, available cruise control systems require the attention of the driver to detect when it should be disengaged. If the driver does not detect an oncoming hazard, such as a stopped vehicle, the system will not stop automatically.

[0029] Drowsy drivers are prone to falling asleep and missing or reacting late to potential collisions because of reduced attention to the driving task. A driver who falls asleep while driving with cruise control engaged at a set speed will not be able to react and detect when it is appropriate to disengage cruise control and apply the brakes. Similarly, a driver who is distracted away from the driving task, for example because of reading a map or book, may not be able to appropriately detect potential collisions and reduce his speed. A vehicle with cruise control engaged and an inattentive driver is inherently, or at least potentially dangerous. Indeed, a consumer may decide not to purchase the cruise control function because of the possibility that drowsy drivers using the vehicle may fall asleep with the cruise control on and an accident would be more likely to occur at a higher speed than would otherwise be the case. Therefore, the present invention appreciates that it is desirable to tailor the performance of such systems as cruise control relative to the driver's inattentive state.

[0030] Adaptive cruise control is a more recently introduced automatic vehicle function which performs the same basic task as conventional cruise control, but with one exception. The adaptive cruise control function maintains the vehicle speed at a desired level if there are no objects or vehicles in front which are traveling at a slower speed than the set speed. If a slower lead vehicle is encountered, the approaching vehicle with adaptive cruise control will slow down to maintain a predetermined distance or time gap to that lead vehicle. The adaptive cruise control function is similarly potentially or inherently dangerous in that it will maintain a set-speed even if the driver is inattentive.

[0031] Another subsystem of a vehicle that may be desirably controlled according to the teachings of the present invention is lane keeping support. In this subsystem, sensors are utilized that detect the track of the lane in which the vehicle is traveling. If the course of the vehicle deviates from center-track (or other prescribed orientation to the lane), the lane keeping support subsystem interacts with the vehicle's steering to direct the vehicle to the prescribed position with respect to the lane. Typically, this feature is implemented with a controllable servo-motor that is interconnected with the vehicle's steering system. Like cruise control, this feature that is intended to benefit the driver, may actually present a danger under certain conditions, particularly during times of heightened inattentiveness. For instance, an inattentive driver may permit the vehicle to drive into an obstacle in the travel lane, which had the driver been attentive, he or she would have steered around. Regarding cruise control, the same inattentive driver may allow the cruise controlled vehicle to power into the obstacle. In regards to claims in regards to claims 2, 5, 8, 9, 11, 14 and 20 see paragraphs 60-63.
                        [0060] Another aspect of the present disclosure is safety threshold based distraction warnings. Warnings are provided that inform the driver of safety compromising distractive behavior. As appreciated hereinabove, drivers are often unaware of the effects of their distraction on their driving capabilities. Thus a goal of the safety based distraction warnings is to give the driver feedback about driving control task performance decrements. That is, if distraction is detected (i.e. glance behavior is over an appropriate safety threshold and/or vehicle performance deteriorates during glance behavior), the system provides one or more of the following alerts. A sound such as a simple beep or a performance-specific voice message referring to which performance decrements have been detected may be provided. For example, if glance behavior is above glance safety threshold standards (e.g. EU recommended 4 glances or 2 second single glance duration, US AAA recommended 10 second total glance duration), then the message "Visual Distraction Detected" or "Eyes off road extensively" can be issued. If steering is deviant during secondary task glance behavior, then the message "Inconsistent steering during visual distraction" can be issued. If lane keeping is deviant during secondary task glance behavior, then a message such as "Inconsistent lane-keeping during visual distraction" can be provided. If large speed reduction is detected during secondary task glance behavior, then a message such as "Large speed reduction during visual distraction" can be issued. If multiple causes are detected, then a generic message such as "Visual distraction detected" can be issued. If control task intrusion is detected during secondary task glance behavior, during road types different demand levels, then a corresponding warning is issued. The form(s) of the warnings can include a driver recorded or provided message, a seat vibration in a front part of seat or gaze redirection as described hereinbelow.

[0061] In an alternative embodiment, the information about the degree of driver distraction or drowsiness can be used to control certain aspects of the vehicle, including subsystems operating, or operable thereupon. As just one example, threshold degrees of driver drowsiness and/or distraction can be applied to such systems as vehicle cruise control. In an effort to minimize at least run-up accidents, a vehicle's cruise control may be governed to disengage, or slow the vehicle when a predetermined driver drowsiness and/or distraction level has been exceeded. Similar thresholds can also be implemented for enabling cruise control. If the driver is not sufficiently attentive, systems such as cruise control can be prevented from being started until the level of driver attentiveness has been brought into an acceptable range. It should also be appreciated, that driver-warnings may be advantageously implemented prior to affecting disengagement of the cruise function as the disengagement threshold is being approached.

[0062] Such features as drowsiness detection are especially important when considering vehicle systems that tend to relieve the driver from driving tasks thereby facilitating relaxation that can foster excessive drowsiness.

[0063] A new concept of "gaze redirection" is disclosed and that is illustrated in FIG. 6. Therein, an interface directs the driver' eyes to the forward driving scene (i.e.; through the front windshield) if driver distraction is detected. Exemplarily, a wave of light following one or more of the three LED "lines" (left, center, or right) will be initiated depending on where the drivers' gaze detected. After a wave of light, a large circle may optionally light up and then the central line of LEDs will light up; each purposed to more clearly focus the driver's attention where needed. The exact placement and timing of the several LED lights is not critical, nor is the color. In fact, the timing may be subliminal; that is, so fast that they are not consciously perceived. Alternatively, the appropriate lights may be first slowly flashed and the driver evaluated by the system to determine if corrective behavior has taken place. If not, the flash timing, as well as light intensity may be increased.         
     In regards to claims 6 and 15, see claim 20 of Victor.                              

                                                                              PTO-892    
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661